United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                Angel R. SANTIAGOPEREZ
                Corporal (E-5), U.S. Marine Corps
                            Appellant

                         No. 201800274

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                       Decided: 4 April 2019.
                         Military Judge:
              Lieutenant Colonel Michael D. Libretto.
Sentence adjudged 12 July 2018 by a special court-martial convened
at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
military judge sitting alone. Sentence approved by convening authori-
ty: reduction to E-1, confinement for 45 days, and a bad-conduct dis-
charge.
                          For Appellant:
             Captain Jeremiah J. Sullivan, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before FULTON, CRISFIELD, and GERDING,
                    Appellate Military Judges.
               United States v. Santiagoperez, No. 201800274


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2